Citation Nr: 1733020	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss to include as secondary to service-connected tinnitus.

2. Entitlement to service connection for a bilateral ear disability to include Meniere's disease and vertigo as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1987.
 
This appeal to the Board of Veterans' Appeals (Board) arose from July 2010 and October 2010 rating decisions.  In the July 2010 rating decision, the RO denied service connection for bilateral hearing loss.  In the October 2010 rating decision, the RO denied service connection for vertiginous and syncopal episodes, claimed as vertigo.  

The issues were previously before the Board in October 2015 and September 2016.  In October 2015, the Board remanded the claims on appeal to the RO, for further action, to include additional development of the evidence.  The RO denied the service connection claims and the matters were returned to the Board.
In September 2016, the Board remanded the issues for further development and requested that the Veteran undergo a new VA examination.  

The record reflects that in April 2010, the Veteran filed a claim seeking service connection for vertigo.  The claim has since been characterized as vertiginous and syncopal episodes and vertigo, also claimed as Meniere's disease.  Given the Veteran's various reported symptoms of ear disability other than hearing loss and tinnitus the Board has more generally characterized the claim in order to give the Veteran every consideration in connection with this claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran was scheduled for a November 2016 VA examination and failed to report and did not provide good cause.  

2.  The preponderance of the evidence reflects that the Veteran does not have a bilateral hearing loss disability that may be presumed to be due to service, that is due to any incident in service, or was caused or aggravated by his service-connected bilateral tinnitus.

3.  The preponderance of the evidence reflects that the Veteran does not have Meniere's disease, to include vertigo that is due to any incident of active service or that was caused or aggravated by his service-connected bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).  

2.  The criteria for service connection for a bilateral ear disability, to include Meniere's disease and vertigo, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist  

VA's duty to notify was satisfied by letters dated:  March 2010 and November 2010 for bilateral hearing loss; and July 2010 for vertigo.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that VA has satisfied its duty to assist the Veteran.  The Veteran's available service medical records (STRs) and post-service VA records have been obtained.  

The Veteran has been provided VA examinations in May 2010, August 2010, May 2012 and February 2016.  Supplemental opinions were provided in July 2010, November 2010, March 2011, October 2011 and December 2015.  

As discussed in more detail below, VA examinations include a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  

In November 2016 the Veteran was scheduled for VA examinations for his claimed bilateral hearing loss disability and his Meniere's syndrome but failed to report.  Neither the Veteran nor his service representative have presented good cause for his failure to report for the VA examinations or requested another examination.  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a) (2016).  The Veteran failed to report for his November 2016 scheduled VA examinations, without good cause.  The Board notes that the duty to assist a veteran is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  

In light of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion to the Veteran.  

For the reasons discussed above, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  In February 2017, the Veteran submitted a 30-day waiver indicating he had no additional evidence to submit.  

The Board also notes that VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II  Service Connection

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as sensorineural hearing loss, manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As bilateral hearing loss is a presumptive condition listed in 38 C.F.R. § 3.309(a), the theory of continuity of symptomology may be considered.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Lastly, the Board is required to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA audiology examination in May 2010.  The pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
45
50
LEFT
30
25
25
35
30

The average pure tone threshold was 42 in the right ear and 28 in the left ear.  His word recognition score using the Maryland CNC test was 80 percent in the right ear and 70 percent in the left ear. Speech audiometry revealed speech recognition ability.  Here, the examiner diagnosed the Veteran with mild to moderate bilateral hearing loss.  The Veteran's bilateral hearing loss meets the threshold as set forth in 38 C.F.R. § 3.385 (2016).  The Veteran has a hearing loss disability for VA purposes and as such, the first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  

Bilateral sensorineural hearing loss is a chronic disease subject to presumptive service connection.  However, probative evidence of record does not show that he was diagnosed with this condition within one year of his separation from active duty service in 1987.  As discussed in more detail below, his hearing was shown to be normal as late as 2006.  A VA examiner diagnosed bilateral hearing loss in May 2010, 23 years after service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran has asserted that his bilateral hearing loss manifested in service and that he has experienced symptoms continuously since that time.  The probative evidence of record does not establish continuity of symptomatology for a bilateral hearing loss disability after discharge from active service, in lieu of a medical nexus.  In this case however, the probative evidence of record shows that after discharged from active service in 1987, the Veteran was seen in March 2006 for a private audiology examination by the Fairview Audiology Clinic.  Notes therefrom indicate that the Veteran had "no c/o of HL [hearing loss] in either ear." Upon further examination it was noted that the Veteran had "[n]ormal hearing LE; Slight mixed HL RE Weber lateralized RE; good word recognition; Normal tymp. Reflex present LE and without decay. Absent reflex RE."  The audiologist recommended that the Veteran return to ENT.  

In April 2006, during a Balance Function Laboratory /VisualEyes 4 Channel testing, the audiologist, S. A., noted that the Veteran "previously had a normal hearing evaluation with normal tympanograms, but absent acoustic reflexes probe right."  Further, during these private examinations, the Veteran denied hearing loss.  

Additionally, the post-service VA medical evidence indicates that the Veteran was diagnosed with a bilateral hearing loss disability in 2010, 23 years after service.  

The Veteran's lay assertions as to continuity of symptoms for his bilateral hearing loss disability are not competent.  The Veteran may be competent to relate some symptoms such as loss of hearing; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion that his bilateral hearing disability is due to service, especially in light of the complicated nature of the disability.  Based on the aforementioned, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, the Veteran's statements in support of his claim for benefits are given less weight than his reports for medical treatment in 2006.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements, or omissions, made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Service connection based on continuity of symptomatology is not warranted in this case because there has been a break in continuity of symptoms.  38 C.F.R. § 3.303 (a), (b) (2016); see also Walker, 708 F.3d 1331.  

Because the Veteran is not entitled to a presumptive service connection for his claim, it does not preclude him from establishing entitlement to service connection for his bilateral hearing loss disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends in his NOD dated in November 2010 that while in the U.S. Army he worked on Mohawk OV-1 Aircraft on the flight line and was in the testing areas where he was around constant noise without hearing protection.  Further, in his Form 9, dated in March 2011, he states that he also worked on the high-frequency ANLQ-142 electronic countermeasure system which "put out an enormous amount of noise" without adequate hearing protection.  The Veteran in March 2010 provided a published copy of a summary of the duties of an aerial photoactive sensor repairer.  The Veteran's DD-214 shows that he worked as an aerial sensor repairer while on active duty.  His assertions are credible and the Board finds that he was exposed to excessive noise in service.  The second element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  
	
The Veteran's service treatment records (STRs) document bilateral impacted cerumen, complaints of bilateral ear ache, fainting spells and dizziness.  Notes dated in December 1986 and May 1987 indicates that the Veteran was seen with otitis externa and otitis media.  The physician noted that the Veteran reported no otalgia.  An audiogram dated in July 1987 reported hearing within normal limits without evidence of bilateral sensorineural hearing loss.  

Private medical records dated in March 2006, from the Fairview Audiology Clinic, noted that the Veteran had "no c/o of HL [hearing loss] in either ear." Upon examination it was noted that the Veteran had "[n]ormal hearing LE [with] good word recognition and normal tympanograms."  The examiner recommended that the Veteran return to ENT.  Further, notes from the University of Minnesota dated in April 2006 indicate that the Veteran denied having hearing loss.  In April 2006, during a Balance Function Laboratory /VisualEyes 4 Channel testing, the audiologist, S. A., noted that the Veteran "previously had a normal evaluation with normal tympanograms, but absent acoustic reflexes probe right."  A cranial nerves examination later revealed that the Veteran's hearing was intact, bilaterally.  

In July 2010, a VA supplemental opinion was provided clarification on the May 2010 audiograms.  The examiner noted that he reviewed the claims file.  He concluded that the Veteran's entrance audiogram in April 1983 and discharge audiogram in 1987 showed normal bilateral hearing.  Additionally, there was no hearing loss noted and there was no significant shift in hearing.  The examiner concluded that the Veteran's bilateral hearing loss disability was not related to his time in military service.  The rationale provided is inadequate because it is not sufficient to base a negative opinion solely on the fact that the Veteran's hearing was normal at separation.  

In March 2011, an addendum to the May 2010 audiology examination concluded that the Veteran had normal bilateral hearing upon "[i]nduction (1983) and discharge (1987)."  Further, the examiner noted that the induction and discharge exams did not show "a significant shift in thresholds from induction to discharge." Additionally, the examiner added, "[c]urrent science indicates that understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The examiner concluded that "[I]t is clear that hearing loss is [not] related to military noise exposure."  The rationale provided by the examiner in this case is probative because he provided an explanation as to why delayed-onset hearing loss is unlikely.  

In October 2011, another supplemental opinion was provided.  The examiner found that for the Veteran's right and left "neuro-sensory hearing loss is [not] due to military acoustical trauma based on... normal D/Q audiometric testing, no shift found."  The examiner explained, 

[t]he evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.

He noted that current science indicates that the "understanding of the mechanisms and process involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

He concluded that, 

... individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  Therefore, if hearing is normal upon discharge, there is no evidence of hearing damage due to Military noise exposure.  Any worsening of hearing from the time of discharge to current is due to noise exposure between the times of discharge to current.  This literature supports this assessment, even if a significant shift in hearing is found between entrance and exit audiometric testing.  

The Board finds that the March 2011 and October 2011 supplemental opinions probative and persuasive.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the current bilateral hearing loss is causally related to service.  The lay statements of record are outweighed by the objective medical opinions of record, which indicate that there was no evidence of threshold shifts in service and that the delayed onset of hearing loss years after noise exposure is unlikely.  These opinions are supported by thorough explanations.  

The Board acknowledges that the Veteran may sincerely believe that his current bilateral hearing loss disability is etiologically related to active service, to include noise exposure during service.  The Veteran is competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran is not competent to provide an etiology opinion regarding his hearing loss.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.  He does not have the needed training, skills, or expertise to provide a medical opinion regarding the etiology of hearing loss. 

In sum, there is no probative evidence of record indicating that the Veteran complained of or was treated for hearing loss during active service or for many years after service.  Therefore, service connection on a direct basis is not warranted.  

The Veteran contends that his bilateral hearing loss is caused by or aggravated by his service-connected tinnitus.  The first and second elements of a secondary service connection claim are met.  Wallin, 11 Vet. App. at 512.  

The third element of a secondary service connection claim requires a nexus between the Veteran's bilateral tinnitus and his bilateral hearing loss disability.  In March 2011, a VA audiologist provided a supplemental opinion that concluded, "since tinnitus started during military service, but hearing loss did not, in my opinion, it is less likely than not that hearing loss is related to service connected tinnitus."  Because this opinion did not to address whether the Veteran's tinnitus caused the bilateral hearing loss, or whether the hearing loss is aggravated by his tinnitus, this medical opinion is deemed inadequate to the issues of causation and aggravation and therefore, not given any probative value.  

In May 2012, the Veteran was afforded another VA examination to determine whether his bilateral hearing loss was aggravated by his service-connected tinnitus.  The VA examiner mistakenly stated that the Veteran's tinnitus was not service connected.  That portion of his opinion is not probative.  However, the VA examiner concluded that "[t]innitus does not have any effect on hearing loss.  This is supported by the weight of medical evidence."  This portion of the opinion is probative as to the causation and aggravation prongs of a secondary service connection claim. .  

The Veteran underwent a VA examination in December 2015.  The medical examiner opined that the Veteran's bilateral hearing loss was not incurred in service or caused by his in-service bilateral otitis media or otitis externa.  The examiner noted that "[s]ince [the Veteran] has no history of chronic otitis media, this claimed condition: [b]ilateral hearing loss is less likely than not (less than 50% probability) proximately due to or aggravated beyond the natural progression by... tinnitus."  As noted in the September 2016 remand, the Board finds this medical opinion inadequate as to the cause or aggravation of the Veteran's bilateral hearing loss.  

As noted above, the Veteran in this case is not competent to provide an etiology opinion regarding his hearing loss.  Therefore, his assertion that his hearing loss is caused by his tinnitus is not probative evidence.  

In response to the September 2016 remand, the Veteran was scheduled for a VA examination in November 2016 but failed to report without good cause.  38 C.F.R. § 3.655 (b) (2016).  Information from this examination may have assisted the Board in substantiating a causal relationship between the Veteran's bilateral hearing loss and his service-connected tinnitus; however, the Board must consider only the evidence of record.  Id.  Based upon the available record, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Therefore, service connection for bilateral hearing loss on a secondary basis is denied.  

B.  Bilateral ear disability, to include Meniere's disease, vertigo and dizziness

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  For the reasons discussed below, the Board finds that the Veteran does not have Meniere's disease.  However, his competent, credible subjective complaints of dizziness and vertigo satisfy the current disability element of a service connection claim.  

In his November 2010 NOD, provided by his representative, the Veteran asserts that his Meniere's syndrome "began in military service or was caused by some event or experience in service."  Further, in his Form 9, dated in March 2011, the Veteran contends that his Meniere's disease (vertigo) was caused by noise exposure with inadequate hearing protection while in service.  

As previously mentioned the Veteran's STRs indicate that he was seen and treated numerous times in service for ear wax impaction and removal.  Additionally, STRs dated in August 1984 indicate that the Veteran was seen in the ER for repair of lip laceration.  He fainted when he stood up to leave.  His vitals were stable (pulse 60 and blood pressure 120/80).  Further, records dated in June 1985 indicated that the Veteran had vertigo.  The examiner, however, concluded that he did not have "vertigo so badly that he cannot walk unassisted."  STRs dated in December 1986 noted the Veteran's complaints of hearing problem due to wax build up.  The physician noted that the Veteran reported no otalgia.  He was diagnosed with externa otitis media.  STRs dated in February 1987 noted that the Veteran was seen and the examiner indicated that the Veteran could touch his chin and he did not have vertigo. 

Private treatment records from the University of Minnesota dated in March 2006, revealed that the Veteran reported an episode of dizziness and loss of consciousness, which he described as "feeling lightheaded or feeling not quite right."  Notes dated in April 2006, reveals that the Veteran was seen for a video nystagmography (VNG) and a computerized dynamic posturography (CDP) evaluation.  The Veteran at the time reported a history occasional disequilibrium and lightheadedness, every "6 or 7 months."  He denied vision loss, hearing loss, otalgia and tinnitus.  The examiner reported that the oculomotor testing was within normal limits.  The Dix-Hallpike test was significant for left-beating nystagmus without fixation and fatigue and "is not accompanied by vertigo."  The examiner noted that "the fact that the nystagmus does not fatigue and is not accompanied with vertigo suggests a central cause." 

Also in May 2006, Dr. G. M., noted his impression: "Not clearly vertiginous in nature."  Later in May 2006, the Veteran underwent an MRI of the brain.  The MRI revealed that the ventricles and basal cisterns were normal in configuration examination and that there was no evidence of a stroke.  

In August 2010, the Veteran was afforded a VA examination to obtain information as to the nature and etiology of any current his ear disability.  The VA examiner reviewed the Veteran's 2006 University of Minnesota Medical Center (UMMC), private medical records.  The VA examiner acknowledged that 2006 electromyography (EMG) test results revealed syncopal episode and central positional nystagmus.  The examiner noted that the Veteran did not receive a definitive diagnosis from UMMC and opined that "although from the Veteran's history, Meniere's disease could be a possibility."  Additionally, the VA physician indicated that a May 2010 VA audiogram showed mild dissymmetry "which could be consistent with Meniere's disease."

Although the VA examiner found what "could" be consistent with Meniere's disease, he however failed to provide further explanation as to whether a diagnosis was appropriate in light of the Veteran's records and lay statements.  The examiner concluded, without discussion, that "whatever the etiology of the vertiginous and syncopal episodes, it does not appear to be in any way connected to the Veteran's service."  The examiner in reaching his conclusion failed to consider whether the Veteran's current symptoms are related to the episodes of dizziness and fainting that the Veteran experienced while in active service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that competent lay evidence can suffice to establish a medical diagnosis).  The VA opinion merely notes that these episodes occurred, but does not provide an explanation of the connection, if any, to the Veteran's current symptoms of vertigo.  

In November 2010, another VA opinion was provided.  This opinion however, failed to address medical rationale as to whether vertigo and Meniere's disease, if diagnosed, are due to or aggravated by the Veteran's service-connected tinnitus.  The VA examiner neither provided a positive nor negative diagnosis of Meniere's disease.  Further, the opinion states that it is unlikely the tinnitus is "in any way related to vertiginous and syncopal records," without providing an explanation or rationale for this conclusion.  An adequate medical examination requires that the examiner be fully cognizant of the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  In addition, the medical examination report must contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The December 2010 VA opinion is therefore, insufficient.  

Post service records dated in March 2012 through September 2014, indicates that the Veteran had bilateral ear irrigation due to wax build up.  Additionally, ENT notes dated in March 2012 indicate that the Veteran was seen for complaints of dizziness lasting for hours or up to 5 days, occurring without obvious provocation.  The Veteran reported that since 1984 he had experienced intermittent episodes of "dizziness" with "slight" nausea.  The examiner noted that the Veteran denied the room spinning or himself spinning, but found it very difficult to explain the episode, without using the word dizziness.  Per the Veteran, "I feel it in my head and there is an imbalance that can cause my body to sway to the side."  The Veteran reported that the episodes can last from several hours to days to a week.  His last episode was about three weeks prior and lasted several hours.  The Veteran denied specific head movements or postures can provoke an episode.  The examiner noted that the Veteran experienced one episode when he was told to stand up, close his eyes and bend his head back.  

In April 2012, the examiner concluded that "the combination of vestibulo-spinal and vertical pursuit problems will contribute to the patient's [history] of imbalance while he is walking/turning.  The effects of past alcohol and drug use could have contributed to the pathophysiology."  

Post service ENT notes dated in May 2012 indicates that the Veteran was seen for discussion regarding a 20-year history of intermittent vertigo (up to five per year) which last hours to one week (incapacitating).  The examiner noted that the Veteran complained of "ear fullness" and denied hearing loss.  The examiner noted that the Veteran's last audio was normal.  
	
Further, July 2012 ENT Clinic notes indicate that the Veteran was seen in the past and had ENG testing, which identified no vestibular deficit.  The examiner noted that in April 2014 ENG notes reflect the following:  The examiner noted that the Veteran reported having a "dizzy" spell where he felt off balance and was walking towards his right side.  The Veteran stated that he "gets these episodes about 3 times per year, sometimes lasting hours or even up to days."  The examiner also noted that the Veteran stated that he always has bilateral tinnitus and he is uncertain about aural fullness and he thinks that it may occur with these episodes, but denies hearing loss.  The Veteran did not identify any triggers.  

Most importantly, the examiner concluded: 1) No inner ear vestibular deficit identified.  No significant vestibular asymmetry.  2) Mild vestibulo-spinal deficit affecting postural stability due to central vestibular dysfunction.  Note also the borderline visual suppression of the VOR at the highest frequency.  3) Moderately abnormal control of vertical pursuit eye movements.  4) The combination of vestibulo-spinal and vertical pursuit problems will contribute to the patient's sx [symptoms] of imbalance while he is walking/turning.  The effects of past alcohol and drug use could have contributed to the pathophysiology.  Per the July 2012 examiner, because of above he was unable to provide a diagnosis of Meniere's disease, without a more definitive history and hearing loss.  

A VA opinion was obtained in December 2015 to determine whether the Veteran had a current bilateral ear disability and if so, its etiology.  The examiner defined Meniere's disease as a condition which 

...arises from abnormal fluid and ion homeostasis in the inner ear.  Meniere disease is a clinical diagnosis, associated with hearing loss, episodic vertigo, and tinnitus.  Patients with Meniere disease have endolymphatic hydrops in the labyrinthine system of the affected ear.  The etiology is unknown, but may be related to anatomic, immunologic, genetic, and/or vascular factors.

The examiner noted that the Veteran had no clinical or diagnostic evidence of vertigo; no vertigo or nystagmus or Meniere's disease.  He further noted that the Veteran was seen multiple times with an impacted cerumen and had ear irrigation during his active military service; his history of otitis externa and otitis media without evidence of hearing loss during his active military service; diagnosis of chronic vertigo or Meniere's disease or hearing loss.  The examiner concluded that "chronic vertigo and/or Meniere's disease is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service bilateral ear pain and decrease auditory acuity from possible otitis media and otitis externa in December 1986 and his reported episode of fainting and dizziness in August 1984.  This claimed condition: Chronic vertigo and/or Meniere's disease are less likely than not (less than 50% probability) proximately due to or related to or aggravated to any degree by his in-service otitis externa and bilateral otitis media in December 1986 and reported episode of fainting and dizziness on August 1984." 

In a February 2016 opinion, a VA examiner noted that the claimed condition is less likely than not incurred in or was caused by the claimed in-service injury or event or illness.  The examiner concluded that the Veteran does not have a record of a diagnosis of Meniere's disease or current chronic vertigo at this time.  During the exam, the examiner noted that there were no symptoms attributable to Meniere's disease.  There were no symptoms associated with a chronic ear infection, inflammation or cholesteatoma.  He also noted that the ear canal was normal, the tympanic membrane was normal as was the gait. 

The December 2015 and the February 2016 VA opinions ultimately concluded that the Veteran did not currently suffer from vertigo or Meniere's disease.  However, the opinions did not address whether the Veteran's 2006 syncopal episode and central positional nystagmus resolved, or account for the October 2010 VA opinion that suggested that the Veteran's mild dissymmetry could be related to Meniere's disease.  

The Board notes that the Veteran was scheduled for a VA examination in November 2016, but failed to report without good cause.  38 C.F.R. § 3.655 (b) (2016).  The Board must consider only the evidence of record.  Id. 

Based upon the available evidence of record, the preponderance of the evidence does not show that the Veteran has a current diagnosis or was diagnosed with Meniere's disease during the pendency of this appeal.  The most probative evidence is the December 2015 and the February 2016 Medical Opinions.  The December 2015 examiner defined Meniere's disease and concluded that it was less likely than not or proximately due to or related to or aggravated to any degree that Meniere's disease was incurred in or caused by the Veteran's in-service bilateral ear pain and possible otitis media/otitis externa and his reported episode of fainting and dizziness.  The February examiner concluded that the Veteran does not have a record of a diagnosis of Meniere's disease or current chronic vertigo. 

The Board notes that the Veteran is competent to report his observable ear symptoms. Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  However, the Veteran in this case is not competent to self-diagnose Meniere's disease.  Jandreau, 492 F .3d at 1377 n.4.  As previously noted, the December 2015 VA examiner stated that the Meniere's disease arises from abnormal fluid and ion homeostasis in the inner ear.  To evaluate such a condition, specific tests were conducted.  The Veteran, in this case, does not possess the necessary expertise to perform or interpret such tests.  As a result, the probative value of his lay opinion is low.  

With regard to Meniere's disease, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain, 21 Vet. App. 319.  Accordingly, the preponderance of the evidence of record does not show that the Veteran has had Meniere's disease.  Therefore, service connection for Meniere's disease is denied.  Gilbert, 1 Vet. App. 49.  

With regard to direct service and secondary connection for vertigo and dizziness, the Veteran contends that they were caused by hazardous noise exposure in active service.  The evidence does not show that the Veteran had chronic vertigo or dizziness during service.  STRs from August 1984 noted a single episode of dizziness and fainting.  STRs dated in June 1985 indicate that the Veteran had vertigo but the physician concluded that he did not have "vertigo so badly that he cannot walk unassisted."  Further, in February 1987, during treatment for otitis media, the physician indicated that the Veteran could touch his chin and he did not have vertigo.  At separation, the Veteran did not indicate that he was experiencing problems with vertigo or dizziness. 

The probative evidence of record indicates that March 2006, the Veteran was seen at the University of Minnesota Medical Center and complained of dizziness and loss of consciousness.  A March 2006 entry noted that the Veteran was referred to the ENT Clinic "because he has had previous episodes of vertigo lasting, anywhere from two to 48 hours for the past 15 years, occurring a few times per year."  This evidence indicates that the onset of vertigo started in the 1990's, years after discharge from active service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Dix-Hallpike test was conducted and the findings were significant for left-beating nystagmus without fixation and fatigue and "not accompanied by vertigo."  The examiner noted that "the fact that the nystagmus does not fatigue and is not accompanied with vertigo suggests a central cause."

In a November 2010 statement, the Veteran opined that his vertigo is a result of his service-connected tinnitus.  There is no competent, probative medical evidence linking the Veteran's vertigo proximately to, or the result of, or aggravated by, the service-connected tinnitus.  

The Veteran is competent to describe observable symptoms such as lightheadedness, loss of balance and dizziness.  As discussed above, the Veteran in this case is not competent to render an etiology opinion regarding his claimed disabilities.  Therefore his assertions that his vertigo and dizziness are due to service are not competent.  

The most probative evidence of record are the records from April 2006, August 2010, and April 2014 which all note that the Veteran's subjective complaints of vertigo and dizziness are the result of a central vestibular dysfunction.  Significantly, it was noted that the Veteran did not have an inner ear vestibular problem.  

In response to the September 2016 remand, the Veteran was scheduled for a VA examination in November 2016 but failed to report without good cause.  38 C.F.R. § 3.655 (b).  Based upon the available evidence of record, the preponderance of the evidence is against a finding that vertigo and dizziness were incurred in service or are proximately caused by, due to, or aggravated by his service-connected tinnitus.  Instead, vertigo and dizziness are manifestations of a central vestibular dysfunction and are independent of any ear-related disabilities.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied

Entitlement to service connection for a bilateral ear disability to include Meniere's disease, vertigo, and dizziness is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


